                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 MARTÍN JONATHAN BATALLA
 VIDAL, et al.,

                    Plaintiffs,

          v.                                         No. 16-cv-4756 (NGG) (JO)

 CHAD F. WOLF, et al.,

                    Defendants.



 STATE OF NEW YORK, et al.,

                    Plaintiffs,

          v.                                         No. 17-cv-5228 (NGG) (JO)

 DONALD TRUMP, et al.,

                    Defendants.



                                   JOINT STATUS REPORT

       Pursuant to the Court’s August 24, 2020 scheduling order in the above-captioned matters,
State of New York ECF No. 270, the parties, having conferred, jointly submit the following status

report “addressing the status of the production of the Administrative Record.” Id. at 2. As ordered

by the Court, see id., Defendants filed the administrative record (including a privilege log) on the

morning of September 4, 2020. State of New York ECF No. 282. On September 15, 2020, the

parties conferred via telephone, and Plaintiffs asked several questions regarding the record and the

privilege log. As part of this conferral, Defendants confirmed that the administrative record and

privilege log were compiled by applying the standards set forth in this Court’s October 19, 2017

Order, State of New York ECF No. 66—that is, all documents directly or indirectly considered by
Acting Secretary Wolf, including all documents considered by Acting Secretary Wolf’s “first-tier

subordinates—i.e., anyone who advised [him] on the decision,” id. at 10-11. Regarding the

privilege log, Plaintiffs expressed concern that the log lacked sufficient detail to assess whether

the privileges asserted apply and requested that Defendants prepare a revised privilege log no later

than September 25, 2020. Although Defendants believe that the existing privilege log satisfies all

applicable legal requirements, in the interest of avoiding unnecessary ancillary litigation,

Defendants have agreed to file a revised privilege log no later than September 25, 2020 by 12:00

p.m. Defendants will endeavor to address Plaintiffs’ concerns in that revised privilege log.
Dated: September 17, 2020   Respectfully submitted,

                            JEFFREY BOSSERT CLARK
                            Acting Assistant Attorney General

                            SETH D. DUCHARME
                            Acting United States Attorney

                            BRAD P. ROSENBERG
                            Assistant Branch Director

                             /s/ Stephen M. Pezzi
                            GALEN N. THORP
                              Senior Trial Counsel
                            STEPHEN M. PEZZI
                            RACHAEL L. WESTMORELAND
                              Trial Attorneys
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street NW
                            Washington, DC 20005
                            Phone: (202) 305-8576
                            Fax: (202) 616-8470
                            Email: stephen.pezzi@usdoj.gov

                            JOSEPH A. MARUTOLLO
                            Assistant U.S. Attorney
                            United States Attorney’s Office
                            Eastern District of New York
                            271-A Cadman Plaza East, 7th Floor
                            Brooklyn, NY 11201
                            Phone: (718) 254-6288
                            Fax: (718) 254-7489
                            Email: joseph.marutollo@usdoj.gov

                            Attorneys for Defendants
                                            /s/     Mayra B. Joachin

Camila Bustos, Law Student Intern*       Mayra B. Joachin, Esq. (pro hac vice)
Armando Ghinaglia, Law Student Intern    Araceli Martínez-Olguín, Esq. (AM 2927)
Angie Liao, Law Student Intern*          NATIONAL IMMIGRATION LAW CENTER
Edgar A. Melgar, Law Student Intern*     3450 Wilshire Blvd. #108-62
Medha Swaminathan, Law Student Intern*   Los Angeles, CA 90010
Ramis Wadood, Law Student Intern         (213) 639-3900
Muneer I. Ahmad, Esq. (MA 9360)          joachin@nilc.org
Marisol Orihuela, Esq. (pro hac vice)
Michael J. Wishnie, Esq. (MW 1952)       Trudy S. Rebert, Esq. (TR 6959)
JEROME N. FRANK LEGAL SERVICES ORG.      NATIONAL IMMIGRATION LAW CENTER
P.O. Box 209090                          P.O. Box 721361
New Haven, CT 06520                      Jackson Heights, NY 11372
(203) 432-4800                           (646) 867-8793


 Karen C. Tumlin, Esq. (pro hac vice)    Paige Austin, Esq. (PA 9075)
 Cooperating Attorney                    MAKE THE ROAD NEW YORK
 JEROME N. FRANK LEGAL SERVICES ORG.     301 Grove Street
 P.O. Box 209090                         Brooklyn, NY 11237
 New Haven, CT 06520                     (718) 418-7690
(323) 316-0944


* Motion for law student appearance
forthcoming
                                          Attorneys for Batalla Vidal, et al., Plaintiffs
LETITIA JAMES
Attorney General of the State of New York

    By: / /s/ Matthew Colangelo
         Matthew Colangelo,
             Chief Counsel for Federal Initiatives
         Sania Khan, Assistant Attorney General
         Joseph Wardenski, Senior Trial Counsel
         Office of the New York State Attorney
         General
         28 Liberty Street
         New York, NY 10005
         Matthew.Colangelo@ag.ny.gov
         Tel. (212) 416-6057
         Fax (212) 416-6007



  Attorneys for State of New York Plaintiffs
